UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     BENJAMIN O. MIRANDA,                            DOCKET NUMBER
                   Appellant,                        SF-3443-15-0508-I-1

                  v.

     DEPARTMENT OF THE NAVY,                         DATE: November 10, 2015
                 Agency.



              THIS FINAL ORDER IS NONPRECEDENTIAL *

           Benjamin O. Miranda, Olongapo City, Philippines, pro se.

           Teesha R. Huggins, FPO, AP, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed this appeal for lack of jurisdiction. Generally, we grant petitions such
     as this one only when: the initial decision contains erroneous findings of material
     fact; the initial decision is based on an erroneous interpretation of statute or
     regulation or the erroneous application of the law to the facts of the case; the

     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                          2

     administrative judge’s rulings during either the course of the appeal or the initial
     decision were not consistent with required procedures or involved an abuse of
     discretion, and the resulting error affected the outcome of the case; or new and
     material evidence or legal argument is available that, despite the petitioner’s due
     diligence, was not available when the record closed. See Title 5 of the Code of
     Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).           After fully
     considering the filings in this appeal, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review and AFFIRM the initial decision,
     which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).

                     DISCUSSION OF ARGUMENTS ON REVIEW
¶2         The appellant claims that he was employed by the agency as a Welder at the
     U.S. Naval Base in Olongapo City, Philippines, from 1965 to 1976.               Initial
     Appeal File (IAF), Tab 1 at 3. On April 15, 2015, the appellant filed a Board
     appeal claiming that he suffers from asbestosis due to asbestos exposure while
     employed by the agency and seeking compensation for his illness.          Id.     The
     administrative judge issued a close-of-record order outlining the relevant law on
     jurisdiction, and the agency moved to dismiss the appeal for lack of jurisdiction.
     IAF, Tab 4, Tab 6 at 7. After the appellant failed to respond to either the order
     on jurisdiction or the agency’s motion, the administrative judge dismissed the
     appeal for lack of jurisdiction. IAF, Tab 7, Initial Decision (ID).
¶3         The appellant has filed a petition for review reiterating his claim that he
     was injured on the job.     Petition for Review (PFR) File, Tab 1.     The agency
     has not filed a response.
¶4         The Board’s jurisdiction is limited to those matters over which it has been
     given jurisdiction by law, rule, or regulation.        Maddox v. Merit Systems
     Protection Board, 759 F.2d 9, 10 (Fed. Cir. 1985).        Thus, it follows that the
     Board does not have jurisdiction over all matters alleged to be unfair or incorrect.
                                                                                    3

     Johnson v. U.S. Postal Service, 67 M.S.P.R. 573, 577 (1995). The appellant has
     the burden of proving by preponderant evidence that his appeal is within the
     Board’s jurisdiction. 5 C.F.R. § 1201.56(b)(2)(i)(A).
¶5         The only way for a former Federal employee to obtain compensation for a
     workplace injury is to file a claim under the Federal Employees’ Compensation
     Act (FECA).     See 5 U.S.C. § 8102; 20 C.F.R. §§ 10.1, §10.100(a), §10.200(a).
     As the administrative judge correctly explained, the Office of Workers’
     Compensation Programs has exclusive jurisdiction over claims arising under
     FECA. See, e.g., Allen v. Department of Veterans Affairs, 112 M.S.P.R. 659, ¶ 20
     (2009), aff’d, 420 F. App’x 980 (Fed. Cir. 2011); Miller v. U.S. Postal Service,
     26 M.S.P.R. 210, 213 (1985). The appellant has not submitted any evidence or
     argument that would bring his appeal within the Board’s jurisdiction. Thus, we
     affirm the initial decision.

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the
     United States Court of Appeals for the Federal Circuit. You must submit your
     request to the court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

           The court must receive your request for review no later than 60 calendar
     days after the date of this order.    See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff.
     Dec. 27, 2012). If you choose to file, be very careful to file on time. The court
     has held that normally it does not have the authority to waive this statutory
     deadline and that filings that do not comply with the deadline must be dismissed.
     See Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
                                                                                          4

      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012).    You may read this law as well as other sections of the
United States Code, at our website, http://www.mspb.gov/appeals/uscode.htm.
Additional     information     is    available      at       the       court’s     website,
www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide for Pro Se
Petitioners and Appellants,” which is contained within the court’s Rules of
Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to the
United States Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono       for     information         regarding     pro   bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.   The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                               ______________________________
                                             William D. Spencer
                                             Clerk of the Board
Washington, D.C.